DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant’s amendment, received on 3-18-2021, overcomes the examiner’s rejection.  He allows claims 3, 5-9, 11-14 and 17-22 and cancels claims 1-2, 4, 10 and 15-16.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
	The 35 USC 112 rejection is overcome by the amendment.
	A terminal disclaimer was previously filed to overcome the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for an apparatus to comprise at least one processor and at least one memory including computer program code wherein said at least one memory and said computer program code are configured to, with said at least one processor, cause said apparatus to at least receive, at a service provider, identification information associated with a user of a mobile device and an identifier associated with said mobile device, 
> The ability for said identification information to comprise a user name; 
> The ability to determine, at said service provider, that said identification information is associated with a mobile device and a corresponding registered user of said service provider, 
> The ability for said registered user being associated with a randomized key string adapted to enable a vendor to authenticate said user after receiving said randomized key string from said mobile device; 
> The ability to generate and direct said randomized key string toward said mobile device, wherein said randomized key string is generated and directed in response to receiving from said vendor said mobile device identifier and said identification information of said registered user of said service provider; 
> The ability to communicate said randomized key string to said vendor in response to receiving from said vendor said mobile device identifier and said identification information of said registered user of said service provider, 
> The ability for said communicating of said randomized key string being adapted to enable authentication of a user transaction by the vendor based on the randomized key string.

5.  Note that prior art Singhal, Moriate, Keech, which was/were applied in the Non-Final, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.




6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 9171294  Methods and systems for providing mobile customer support
 
5343529  Transaction authentication using a centrally generated transaction identifier
 
US 5131038 Portable authentification system
 
US 5196840  Secure communications system for remotely located computers
 
US 6078908  Method for authorizing in data transmission systems
 
US 6201871  Secure processing for authentication of a wireless communications device
 
US 8789150  System and method for user authentication

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414